DETAILED ACTION
Response to Amendment
Applicant’s response filed 9/12/22 has been entered.  Currently claims 1, 3-19 are pending and claim 2 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 14 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) as evidenced by Clariant.
a.	As to claims 1 and 8, Hayes discloses a decorative safety glass which can be used for automotive, comprising an image bearing article comprising a glass layer printed with an image and an adhesion promoter adhered to an interlayer and a second glass layer (paragraph 31).  The glass can be printed with an ink set however is silent to the ink set comprising being comprised of an organic ink.  
	Hayes discloses the use of PV Fast Yellow H2G which is an organic pigment that can be used within the ink set as evidenced by Clariant.  Therefore it would have been obvious to one of ordinary skill in the art to have used other organic Clariant pigments or other organic pigments to have formed the decorative image on the safety glass as Hayes discloses a wide variety of color options are available to form an image and one of ordinary skill in the art would know to form an aesthetically pleasing image using organic CMYK colorants.  
	It should be noted that the image formed on the glass in Hayes will read on a printed obscuration as the image will help shield the driver’s eyes from glare and therefore will obscure light while providing an aesthetically pleasing image.

b.	As to claim 3, Hayes discloses that the inks are uv curable.

c.	As to claims 6 and 7, Hayes discloses that an infrared layer as well as a PET layer can be present within the safety glass.

d.	As to claim 14, Hayes discloses a metal/dielectric coating layer for forming the infrared layer.

e.	As to claim 18, Hayes discloses the image can be on both surfaces of the glass,

Claims 1, 3, 6-8 14 and 18are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) in view of Emperor Chemical as evidenced by Clariant.
a.	As to claims 1 and 8, Hayes discloses a decorative safety glass which can be used for automotive, comprising an image bearing article comprising a glass layer printed with an image and an adhesion promoter adhered to an interlayer and a second glass layer (paragraph 31).  The glass can be printed with an ink set however is silent to the ink set comprising being comprised of an organic ink.  
	Hayes discloses the use of PV Fast Yellow H2G which is an organic pigment that can be used within the ink set as evidenced by Clariant.  
	Emperor Chemical’s discloses suitable organic pigments that can be used within the automotive industry. 
	Therefore it would have been obvious to one of ordinary skill in the art to have modified Hayes and used the organic pigments of Emperor Chemicals to form the decorative images as they would be suitable colorants to form an aesthetically pleasing image.
	It should be noted that the image formed on the glass in Hayes will read on a printed obscuration as the image will help shield the driver’s eyes from glare and therefore will obscure light while providing an aesthetically pleasing image.

b.	As to claim 3, Hayes discloses that the inks are uv curable.

c.	As to claims 6 and 7, Hayes discloses that an infrared layer as well as a PET layer can be present within the safety glass.

d.	As to claim 14, Hayes discloses a metal/dielectric coating layer for forming the infrared layer.

e.	As to claim 18, Hayes discloses the image can be on both surfaces of the glass.

Claims 4, 9, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) as evidenced by Clariant in view of Laluet et al ( FR 3044972 which is being directly translated by US Publication 20200276792).
a.	As to claims 4 and 19, Hayes renders claim 1 obvious for the reasons noted above, however is silent to the shape of the interlayer.
b.	Laluet discloses a wedge shaped interlayer (paragraph 134).
c.	It would have been obvious to one of ordinary skill in the art to have formed the interlayer to have a wedge shape as Hayes discloses the safety glass is used within vehicles and the wedge shape interlay would be a suitable alternative depending upon the heads up display within the vehicle as the wedge shape would allow for clear images by controlling light refraction.

d.	As to claim 9, Hayes renders claim 1 obvious for the reasons noted above, however is silent to the glass.
b.	Laluet discloses a borosilicate glass layer used within windshields.
c.	It would have been obvious to one of ordinary skill in the art to have formed the glass from borosilicate glass as Hayes disclose the glass layer can be formed form a silicate glass.

Claims 4, 9, 19, are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) and Emperor Chemical as evidenced by Clariant in view of Laluet et al ( FR 3044972 which is being directly translated by US Publication 20200276792).
a.	As to claims 4 and 19, Hayes and Emperor Chemicals renders claim 1 obvious for the reasons noted above, however is silent to the shape of the interlayer.
b.	Laluet discloses a wedge shaped interlayer (paragraph 134).
c.	It would have been obvious to one of ordinary skill in the art to have formed the interlayer to have a wedge shape as Hayes discloses the safety glass is used within vehicles and the wedge shape interlay would be a suitable alternative depending upon the heads up display within the vehicle as the wedge shape would allow for clear images by controlling light refraction.

d.	As to claim 9, Hayes renders claim 1 obvious for the reasons noted above, however is silent to the glass.
b.	Laluet discloses a borosilicate glass layer used within windshields.
c.	It would have been obvious to one of ordinary skill in the art to have formed the glass from borosilicate glass as Hayes disclose the glass layer can be formed form a silicate glass.

Claims 5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) as evidenced by Clariant in view of Mannheim Astete et al (US Publication 20160243796).
a.	As to claims 5 and 15, Hayes renders claim 1 obvious for the reasons noted above, however is silent to a camera obscuration
b.	Mannheim Astete discloses a vehicle glazing including plastic and glass layers wherein an obstruction area is present (abs).  Further the glazing provides for obstruction areas, including a obstruction area with holes for two cameras (Fig 2) that is printed with an ink.
c.	It would have been obvious to one of ordinary skill in the art to have modified Hayes formed a camera obscuration area from the ink set as one of ordinary skill in the art would know that the structure of Mannheim is a suitable structure for vehicle glazing depending upon the type of cars and whether the cars had cameras or other equipment that would require a camera obscuration bands.  
	It would have been obvious to one of ordinary skill in the art to have modified Mannheim Astete and used the ink of Hayes and Emperor Chemicals as these inks would be a suitable ink to print on vehicle glazing to form a camera obscuration band.

d.	As to claims 16 and 17,  Mannheim Astete disclose a ceramic frit black band separated from the camera obscuration.  It would have been obvious to one of ordinary skill in the art to have both a ceramic frit black band and camera obscuration in order to hide wires and other bonding materials to create a more aesthetically pleasing windshield.

Claims 5, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) and Emperor Chemical as evidenced by Clariant in view of Mannheim Astete et al (US Publication 20160243796).
a.	As to claims 5 and 15, Hayes and Emperor Chemicals renders claim 1 obvious for the reasons noted above, however is silent to a camera obscuration
b.	Mannheim Astete discloses a vehicle glazing including plastic and glass layers wherein an obstruction area is present (abs).  Further the glazing provides for obstruction areas, including a obstruction area with holes for two cameras (Fig 2) that is printed with an ink.
c.	It would have been obvious to one of ordinary skill in the art to have modified Hayes and Emperor Chemical’s formed a camera obscuration area from the ink set as one of ordinary skill in the art would know that the structure of Mannheim is a suitable structure for vehicle glazing depending upon the type of cars and whether the cars had cameras or other equipment that would require a camera obscuration bands.  
	It would have been obvious to one of ordinary skill in the art to have modified Mannheim Astete and used the ink of Hayes and Emperor Chemicals as these inks would be a suitable ink to print on vehicle glazing to form a camera obscuration band.

d.	As to claims 16 and 17,  Mannheim Astete disclose a ceramic frit black band separated from the camera obscuration.  It would have been obvious to one of ordinary skill in the art to have both a ceramic frit black band and camera obscuration in order to hide wires and other bonding materials to create a more aesthetically pleasing windshield.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) as evidenced by Clariant in view of Schaut et al (US Publication 20130101764).
a.	As to claims 10 and 11, Hayes renders claim 1 obvious for the reasons noted above, however is silent to the glass material.
b.	Schaut discloses a vehicle glazing that can comprise aluminosilicate glass or chemically strengthened glass.
c.	It would have been obvious to one of ordinary skill in the art to have formed the glass from aluminosilicate glass or chemically strengthen as Hayes disclose the glass layer can be formed form a silicate glass as these materials would be suitable alternatives.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) and Emperor Chemical as evidenced by Clariant in view of Schaut et al (US Publication 20130101764).
a.	As to claims 10 and 11, Hayes and Emperor Chemicals renders claim 1 obvious for the reasons noted above, however is silent to the glass material.
b.	Schaut discloses a vehicle glazing that can comprise aluminosilicate glass or chemically strengthened glass.
c.	It would have been obvious to one of ordinary skill in the art to have formed the glass from aluminosilicate glass or chemically strengthen as Hayes disclose the glass layer can be formed form a silicate glass as these materials would be suitable alternatives.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) as evidenced by Clariant in view of Gillard et al (US Publication 20140141206).
a.	As to claims 12 and 13, Hayes renders claim 1 obvious for the reasons noted above, however is silent to an electrically adjustable light transmission film.
b.	Gillard discloses an electrochromic element or suspended particles within the interlayer	of a vehicle glazing.
c.	Hayes discloses that the laminate an include additional layers such as functional layers.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hayes and used an electrochromic layer within the laminate because the Hayes discloses additional functional layers as well as it is a suitable structure for vehicle glazing.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (US Publication 20080206504) and Emperor Chemical as evidenced by Clariant in view of Gillard et al (US Publication 20140141206).
a.	As to claims 12 and 13, Hayes and Emperor Chemicals renders claim 1 obvious for the reasons noted above, however is silent to an electrically adjustable light transmission film.
b.	Gillard discloses an electrochromic element or suspended particles within the interlayer	of a vehicle glazing.
c.	Hayes discloses that the laminate an include additional layers such as functional layers.  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Hayes and used an electrochromic layer within the laminate because the Hayes discloses additional functional layers as well as it is a suitable structure for vehicle glazing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785